 
Exhibit 10.1
 
Strategic Alliance Agreement
 
This Strategic Alliance Agreement ("SAA") is entered into by and between
Magnegas Corporation ("MNGA") and TIES International a Kuwaiti company ("TIES")
entered into on this 29th day of October, 2009.
 
1. Recitals
 
Whereas, MNGA is a corporation organized and existing under the law of the state
of Delaware with its principle place of business in the state of Florida.
 
Whereas TIES is a company organized and existing under the laws of the Kuwait
with its principle place of business in Kuwait.
 
Whereas, TIES is Kuwaiti company engaged in the business of engineering total
solutions for clients in the oil sector, power sector and wastewater sector
(www.TIES.com.kw).
 
Whereas, MNGA is a Delaware Corporation engaged in the business of generating a
hydrogen based gaseous fuel, irrigation water and other byproducts from liquid
waste with its patented Plasma Arc Flow technology.
 
Whereas, MNGA and TIES are desirous to enter into a collaboration for promotion
of the technology in the Middle East. The focus of promotion will be in two main
markets. The first market is the conversion of sewage to clean water and fuel.
There is a current environmental sewage catastrophe in Kuwait has prompted
finding a solution and thus establishing the collaboration between the two
parties. The second market is the conversion of refinery oil waste to Magnegas
or hydrogen. There is an enormous environmental problem in Kuwait with the
disposal of oil and petro-chemical refinery waste that can potentially be solved
with the Magnegas technology.
 
MNGA and TIES agree to the following:
 
2. Responsibilities for a Strategic Alliance
 
a)  
MNGA will provide the technical know-how and related support regarding the
Magnegas Technology, its byproducts and use thereof

b)  
TIES will provide the local promotional and engineering support.

  c)  
The collaboration of the two parties are also desirous of setting up
manufacturing facilities for the MNGA technology in the local region.

 
3. Scope of Alliance
 
a) The alliance will focus on the following:
I. Selling Plasma Arc Flow equipment to convert sewage to irrigation water and
fuel.
 
4. This is a NON-EXCLUSIVE Agreement
 
5. Website Links and Image Authorization
www.magnegas.com
www.TIES.com.kw
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
MNGA and TIES authorize each other to be named as a "Partner" on each others
website with a corporate logo linking to its website.
 
MNGA and TIES have the right to withdraw from this agreement at any time. The
other party has to delete all logos, references or links from its website upon
written demand not later than 3 days after receiving this demand by e-mail
and/or fax.
 
 

         
DATED: 29 Oct '09
   
/s/ Dr Adnan Al Homoud
 
 
   
Dr Adnan Al Homoud, TIES
 

 
 

         
DATED: 29 Oct '09
   
/s/ Dr. Ruggero Santilli
 
 
   
Dr. Ruggero Santilli Magnegas Corporation
 
 
   
 
 

 
 
 
 
 
 
 Page 2 of 2

--------------------------------------------------------------------------------